Citation Nr: 0320850	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  99-04 681	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent 
for lumbar strain.

3.  Entitlement to an initial (compensable) rating for 
history of urinary tract infection with hematuria.

4.  Entitlement to an initial (compensable) rating for 
hemorrhoids.

(Entitlement to additional vocational rehabilitation training 
benefits under Chapter 31, Title 38, United States Code, to 
obtain a bachelor's degree is the subject of a separate 
appellate action.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active military service from October 1987 to 
February 1988 and from May 1993 to October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision issued by 
the Winston-Salem, North Carolina, Regional Office (Winston-
Salem RO), which denied the veteran's claim for service 
connection for hearing loss and granted the claims for 
service connection for low back strain and history of urinary 
tract infection with hematuria, both rated as noncompensably 
disabling.  

In a June 1998 rating decision issued in July 1998, the 
Winston-Salem RO recharacterized the veteran's low back 
disability as lumbar strain and assigned an initial 10 
percent rating, effective from October 29, 1996.  Since this 
is not the maximum allowable rating and the veteran indicated 
his dissatisfaction with this assigned rating the same month, 
this issue remains on appeal.  See AB v. Brown, 
6 Vet. App. 35 (1993).  Following the issuance of this rating 
decision and a statement of the case (SOC) on the denial of 
service connection for hearing loss and the assignment of a 
compensable rating for urinary tract infections, in July 1998 
the veteran indicated that he disagreed with the RO's 
decision and wished to continue his appeal.  The Board 
construes this as a substantive appeal to the issues 
addressed in the SOC and therefore has characterized the 
first issue as entitlement to service connection for hearing 
loss instead of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
hearing loss.  Later, the case was transferred to the New 
York, New York Regional Office (New York RO).

In October 2002, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge at the New 
York RO.  A copy of the transcript is associated with the 
record.  At that hearing, the veteran also submitted 
additional private medical records, along with a waiver of 
agency of jurisdiction (AOJ) consideration.

In a statement received in November 2001, the veteran 
withdrew his claim for service connection for a brain injury 
(trauma).  Thus, this issue is not in appellate status.

A preliminary review the case shows that, in a VA Form 21-
4138 dated March 11, 2002, the veteran filed a new claim for 
service connection for a psychiatric disorder (claimed as an 
anxiety disorder, with major depression and a cognitive 
disorder).  This issue is referred to the RO for appropriate 
action.  The same month, the veteran filed a notice of 
disagreement (NOD) with a March 2002 rating decision issued 
by the New York RO, which granted service connection for 
hemorrhoids and assigned an initial noncompensable rating.  
The issue of an initial compensable rating for hemorrhoids 
will be addressed along with the other issues in the REMAND 
portion of this decision.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).


REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  VA is not required 
to provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that, as 
the revised version of 38 U.S.C.A. § 5107 in the VCAA 
eliminates the "well-grounded claim" requirement of 38 
U.S.C.A. § 5107 (West 1991), it is, therefore, applicable law 
under the holding in Karnas.  38 U.S.C.A. § 5107 (West 2002).  

Following receipt of the veteran's case at the Board, but 
prior to the promulgation of a decision regarding the issues 
in the remand, the Board sent the case to the Board's 
Evidence Development Unit (EDU), which undertook additional 
development of the other issues on appeal under the authority 
then granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)).  A duplicate 
February 1997 VA audiological examination report from the 
Durham VA Medical Center, VA treatment records from February 
2002 to April 2003 from the Bronx New York VA Medical Center, 
and private treatment records furnished by the veteran were 
received in April and May 2003.  In an April 2003 letter, the 
veteran was notified of such development as required by Rule 
of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 20.903 (2002)).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) in Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (DAV) invalidated the Board's development 
authority under 38 C.F.R. § 19.9.  The Federal Circuit Court 
further stated in this case that the Board was not allowed to 
consider additional evidence without remanding the case to 
the RO for initial consideration and/or without obtaining a 
waiver of AOJ, that is, RO, consideration from the appellant.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, VA determined that VBA would 
resume all development functions.  In other words, aside from 
the limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the RO level.  

Therefore, in accordance with the instructions given by the 
Federal Circuit Court in DAV, this case must be remanded to 
the RO for initial consideration of the information developed 
by the Board.  The Board also finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding issues remaining on 
appeal.  Consequently, a remand is required to comply with 
the notice and duty to assist provisions contained in the 
VCAA.  The RO has neither provided the veteran with the 
regulations implementing the VCAA nor provided him with 
specific information concerning what additional information 
he needs to submit to establish entitlement to service 
connection and to higher initial ratings and what information 
VA will attempt to obtain as required by the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The RO 
must provide the appellant with such information, as required 
by law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  

The duty to assist includes obtaining additional treatment 
records and providing a VA medical examination or a medical 
opinion when necessary for an adequate determination.  The 
veteran filed his original claim in October 1996.  Both in 
testimony and statements, the veteran has indicated that 
private health care providers have treated him.  In 
conjunction with his claims, the veteran was asked to 
identify the health care providers, who had treated him, and 
to furnish signed authorizations for release of records.  
Although the veteran did identify his health care providers, 
he did not provide the requested authorizations for release 
of records from all identified sources.  The veteran has 
supplied some records from Robert Morrow, M.D. relating to 
treatment for hemorrhoids and other records for treatment for 
his lumbar spine disability.  Social Security Administration 
records and some records from the Durham and New York VAMCs 
have been associated with the record.  The duty to assist 
includes obtaining pertinent non-VA and VA treatment records.  
The Board feels that another attempt should be made by the RO 
to obtain any missing treatment records.  The RO should ask 
the veteran again to identify and sign releases for health 
care providers that have treated him for his service-
connected lumbar strain and urinary tract infections and for 
claimed hearing loss since October 1996 to the present and 
should obtain missing non-VA and recent VA treatment records.  
The Board reminds the veteran that the duty to assist is not 
a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

While this case was in remand status, the veteran underwent 
several examinations to include: an audiological in February 
1997, the last general medical in April 2001 and the last 
genitourinary and spine in April and May 2001.  The Board 
observes that the last two in-service audiological 
examinations performed in May 1995 and August 1996 showed 
qualifying hearing loss in the left ear.  But the February 
1997 VA audiological examination showed no qualifying hearing 
loss but did show borderline speech recognition scores of 94.  
Since the VA findings appear inconsistent with the recorded 
in-service audiological results, the veteran will be re-
examined and the examiner will be asked to offer an opinion 
on whether the veteran has a hearing loss and, if he does, 
whether such hearing loss is related to service.

Although the May 2001 orthopedic examiner did provide range 
of motion in degrees, the examiner did not discuss all the 
findings required by the DeLuca v. Brown, 8 Vet. App. 202, 
205-08 (1995), and 38 C.F.R. §§ 4.40, 4.45, 4.59 (2002).  For 
example, he did not specify whether there was any anatomical 
damage, or describe any functional loss, including the 
inability to perform normal working movements with normal 
excursion, strength, speed, coordination, and endurance.  The 
examiner did not specify whether there was any functional 
loss due to pain or weakness, if possible measured in degrees 
of limitation of motion, nor document all objective evidence 
of those symptoms.  In addition, the examiner did not provide 
an opinion as to the degree of any functional loss likely to 
result from a flare-up of symptoms or on extended use.  On 
re-examination, the examiner should document, to the extent 
possible, the frequency and duration of exacerbations of 
symptoms and also determine whether the veteran's lumbar 
spine disability exhibit weakened movement, excess 
fatigability, or incoordination; and, if feasible, these 
determinations should be expressed in terms of the degree of 
additional range of motion loss or favorable or unfavorable 
ankylosis due to any weakened movement, excess fatigability, 
or incoordination.  See DeLuca, 8 Vet. App. at 205-08; 38 
C.F.R. §§ 4.40, 4.45, 4.59.  The examiner should also express 
an opinion on whether pain could significantly limit 
functional ability during flare-ups.  Moreover, the May 2001 
VA examiner diagnosed the veteran with degenerative disc 
disease of the lumbar spine.  The Board observes that the 
rating criteria pertaining to intervertebral disc syndrome 
(IDS) were recently amended effective September 23, 2002.  
See 67 Fed. Reg. 54,345-49 (August 22, 2002).  The May 2001 
VA spine examination report did not contain clinical findings 
addressing the new IDS criteria, the latter of which includes 
both orthopedic and neurologic criteria.  The veteran will be 
afforded VA orthopedic and neurologic examinations for his 
lumbar spine disability to consider both the old and new 
rating criteria.

The RO also failed to indicate whether "staged" ratings 
would be warranted for the veteran's lumbar spine and urinary 
tract infection disabilities under Fenderson v. West, 12 Vet. 
App. 119 (1999).  Since the appeal on these disabilities 
arise from an initial rating decision, which established 
service connection and assigned the initial disability 
ratings, it is not the present level of disability that is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  
Consequently, the veteran also will be scheduled for another 
genitourinary examination so as to aid the RO to determine 
whether staged ratings are warranted.  The Board notes that, 
when rating the veteran's lumbar spine disability, the RO did 
not consider several potentially applicable diagnostic codes 
under 38 C.F.R. § 4.71a (2002).  On remand, the RO should 
consider all likely diagnostic codes for the veteran's lumbar 
spine disability. 

It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time 
without consideration of the new IDS rating criteria and 
compliance with the notice and duty to assist provisions of 
the VCAA.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  For 
these reasons, a remand is required.

Finally, in a March 2002 VA Form 21-4138, the veteran 
indicated that he disagreed with the assignment of an initial 
noncompensable rating for hemorrhoids in a March 2002 New 
York RO decision.  The Board finds that this statement is an 
NOD with regard to the rating decision issued in March 2002, 
assigning an initial noncompensable rating for hemorrhoids.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that where the Board finds an NOD has been 
submitted to a matter that has not been addressed in an SOC, 
the issue should be remanded to the RO for appropriate 
action.  Manlincon, 12 Vet. App. 238.

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for 
urinary tract infections, hearing loss, 
and/or a low back disorder from October 
1996 to the present.  The RO should 
attempt to obtain records from each 
health care provider he identifies and 
indicates may still have records 
available, if not already in the claims 
file.  In particular, the RO should 
obtain missing records from Dr. Robert 
Morrow and the Durham, North Carolina and 
New York, New York VA Medical Centers.  
Please obtain the following types of VA 
records: notes, discharge summaries, 
consults, medications, lab findings, 
imaging (X-Ray, MRI, CT scan), diet and 
nutrition assessment, procedures, problem 
list, and confirmed diagnoses.  If 
records are unavailable, please have the 
provider so indicate.

2.  Following completion of 1 above, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded orthopedic, neurologic, 
genitourinary and audiological/ear 
disease examinations.  The claims file 
and treatment records must be made 
available to, and be reviewed by, the 
examiners in connection with the 
examinations, and they should so indicate 
in their reports.  The examiners should 
perform any tests or studies deemed 
necessary for an accurate assessment, 
including X-ray examination and range of 
motion studies expressed in degrees.

First, the veteran should be afforded an 
orthopedic/neurologic examination to 
determine the nature and extent of the 
veteran's lumbar spine disorder.  If 
range of motion studies demonstrate any 
limitation of motion, the examiner(s) 
should discuss whether the limitation may 
be objectively confirmed by findings such 
as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  
The examiner(s) should specify any 
anatomical damage, and describe any 
functional loss, including the inability 
to perform normal working movements with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner(s) should specify any functional 
loss due to pain or weakness, if possible 
measured in degrees of limitation of 
motion, and document all objective 
evidence of those symptoms.  In addition, 
the examiner(s) should provide an opinion 
as to the degree of any functional loss 
likely to result from a flare-up of 
symptoms or on extended use.  The 
examiner(s) should document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  

With regard to the veteran's degenerative 
disc disease of the lumbar spine, the 
orthopedic/neurologic examiner(s) should 
discuss the total duration of any 
incapacitating episodes (number of days) 
in the past 12 months, as well as comment 
on any related chronic orthopedic or 
neurological manifestations.  The 
examiner(s) should clearly outline the 
rationale for any opinion expressed.

Second, the genitourinary examiner should 
examine the veteran to determine the 
nature and extent of the veteran's 
urinary tract infection disorder.  The 
examiner should indicate whether the 
veteran's urinary tract infections: (1) 
require long-term drug therapy, 1-2 
hospitalizations per year and/or require 
intermittent intensive management; or (2) 
are characterized by recurrent 
symptomatic infection requiring 
drainage/frequent hospitalization 
(greater than 2 times/year), and/or 
require continuous intensive management.  
Detailed clinical findings and a complete 
rationale should be provided for any 
opinion given.

Next, the audiological/ear disease 
examiner(s) should examine the veteran to 
clarify the nature, time of onset, and 
etiology of any ear disorder or hearing 
loss found.  All necessary studies and/or 
tests should be conducted.  The 
examiner(s) is requested to review all 
pertinent medical treatment and 
audiological examination records in the 
veteran's claims file, in particular 
those dated in May 1995, August 1996 and 
February 1997.  After a thorough clinical 
examination, the examiner(s) should offer 
an opinion as to: whether it is at least 
as likely as not (50 percent or more 
probability) that any diagnosed ear 
disorder or hearing loss is etiologically 
related to the veteran's period of active 
duty.    

3.  The RO must review the entire file 
and ensure for the issues remaining on 
appeal compliance with the duty to 
assist, documentation and notification 
requirements set forth in the VCAA, 
specifically including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)).  The claims file must include 
documentation that the RO has complied 
with the VA's redefined duties to notify 
and assist a claimant, as set forth in 
the VCAA.

4.  The RO should issue the appellant a 
statement of the case as to the issue of 
entitlement to an initial (compensable) 
rating for hemorrhoids.  The appellant 
should be apprised of his right to submit 
a substantive appeal and to have his 
claim reviewed by the Board.  The RO 
should allow the appellant the requisite 
period of time for a response.

5.  After completion of the above, the RO 
should readjudicate the appellant's 
service-connection and increased rating 
claims.  In particular, the RO's review 
should include consideration of staged 
ratings for the veteran's lumbar spine 
and urinary tract infection disabilities 
under Fenderson, supra.  For the 
veteran's lumbar spine disability, the RO 
should also include consideration of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 
(2002) and all applicable diagnostic 
codes under 38 C.F.R. § 4.71a, to include 
the former and current rating criteria 
for intervertebral disc syndrome.  See 
Diagnostic Code 5293 (2002); 67 Fed. Reg. 
54,345-49 (August 22, 2002).  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

5.  After completion of the foregoing, 
the RO should review the file and ensure 
that all of the directives of this REMAND 
have been carried out in full.  If not, 
the RO should take any action necessary 
to ensure such compliance.  38 C.F.R. § 
4.2 (2002); see also Stegall v. West, 11 
Vet. App. 206 (1998).

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2002).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




